If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 21, 2019
              Plaintiff-Appellee,

v                                                                 No. 343792
                                                                  Oakland Circuit Court
BRALYN DOMUNIQUE PETTWAY,                                         LC No. 2016-258245-FC

              Defendant-Appellant.


Before: CAMERON, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

       Defendant, Bralyn Domunique Pettway, appeals his jury trial convictions of armed
robbery, MCL 750.529, and extortion, MCL 750.213. Pettway was sentenced to concurrent
terms of 81 months to 20 years’ imprisonment for each conviction. We affirm.

                                    I. RELEVANT FACTS

        This case arises from a failed drug deal. The victim, who wanted to start selling
prescription medication but needed a supplier, was introduced to Pettway by a mutual
acquaintance. The victim and Pettway communicated via text and telephone several times before
arranging to meet in person on December 29, 2015, so that the victim could buy 100 pills from
Pettway for $200. When the victim and Pettway met in person at the designated location,
Pettway “flashed” a pill bottle and asked the victim for the money. After the victim handed
Pettway the money, Pettway pulled out a knife and announced that he was robbing the victim.
The victim fled without the pills. The victim did not immediately contact law enforcement
because he did not want his parents to know that he was engaging in criminal activity.

       On January 2, 2016, the victim began receiving telephone calls from Pettway’s telephone
number, which the victim did not answer. The victim later received a text message from
Pettway’s number, threatening to tell the victim’s mother about the victim’s botched attempt to
purchase prescription pills. Thereafter, the victim told a friend that he had been receiving—and




                                              -1-
ignoring—phone calls from Pettway’s telephone number. At one point, the victim’s friend
answered the phone when Pettway called the victim. Pettway reiterated that he intended to
report the victim’s attempt to buy prescription pills and added that he “should have killed [the
victim] when [he] had the chance.” Pettway then demanded $150. The victim was worried
about his safety and his family’s safety because Pettway knew the general area where they lived.
After making arrangements with Pettway, the victim placed an envelope containing $150 next to
a fire hydrant that was close to the site of the robbery. Thereafter, Pettway continued to attempt
to contact the victim, which prompted the victim to report Pettway to the police.

        The police presented the victim with a computer-generated composite photograph array.
The victim identified Pettway as the person who had robbed him. The police also linked Pettway
to the phone number the victim testified he had used to communicate with Pettway.

       After a jury trial, Pettway was convicted of armed robbery and extortion and was
sentenced to terms of imprisonment. This appeal followed.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Pettway contends that he was denied his right to effective assistance of counsel because
defense counsel failed to investigate and present an alibi defense. We disagree.

        Pettway failed to raise an ineffective assistance of counsel claim in the trial court in
connection with a motion for a new trial, and this Court denied Pettway’s motion to remand for a
Ginther1 hearing. Therefore, our review of this issue “is limited to mistakes apparent from the
record.” People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). “To demonstrate
ineffective assistance of counsel, a defendant must show that his or her attorney’s performance
fell below an objective standard of reasonableness under prevailing professional norms and that
this performance caused him or her prejudice.” People v Nix, 301 Mich. App. 195, 207; 836
NW2d 224 (2013). “To demonstrate prejudice, a defendant must show the probability that, but
for counsel’s errors, the result of the proceedings would have been different.” Id.

        Effective assistance of counsel is strongly presumed. People v Vaughn, 491 Mich. 642,
670; 821 NW2d 288 (2012). A defendant can overcome the presumption by showing that
counsel failed to perform an essential duty and that the failure was prejudicial to the defendant.
People v Reinhardt, 167 Mich. App. 584, 591; 423 NW2d 275 (1988), vacated and remanded on
other grounds 436 Mich. 866 (1990). The failure to reasonably investigate a case can constitute
ineffective assistance of counsel. People v Trakhtenberg, 493 Mich. 38, 51-55; 826 NW2d 136
(2012). “[T]he failure to call witnesses only constitutes ineffective assistance of counsel if it
deprives the defendant of a substantial defense.” People v Dixon, 263 Mich. App. 393, 398; 688
NW2d 308 (2004). “A substantial defense is one that might have made a difference in the
outcome of the trial.” People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009), quoting
People v Kelly, 186 Mich. App. 524, 526; 465 NW2d 569 (1990). The “defendant has the burden


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                               -2-
of establishing the factual predicate for his claim of ineffective assistance of counsel.” People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

         In support of his claim that defense counsel was ineffective, Pettway attaches his own
affidavit and the affidavit of his sister to his appellate brief. MCR 7.210(A)(1). The affidavits
contain no indication that defense counsel failed to engage in a “reasonable investigation” of an
alibi defense before trial. More specifically, at no point in Pettway’s affidavit does he indicate
that he informed defense counsel that his sister could assist in providing him with an alibi
defense. Rather, Pettway avers that he “had a witness to show [he] wasn’t around the crime” but
that defense counsel “never answered the phone to set up meetings” or replied to “text
messages.” Pettway does not identify his sister as the alibi witness in his affidavit, and the
affidavit of Pettway’s sister only supports that defense counsel never contacted her to set up an
interview. Although Pettway’s sister avers that defense counsel was “made aware” that she “had
information which would have provided an alibi for [Pettway],” there is no indication in the
affidavit that Pettway’s sister has personal knowledge that defense counsel was informed that she
could testify as an alibi witness. Accordingly, the affidavits do not support that Pettway
informed defense counsel that his sister was a potential alibi witness but that counsel nonetheless
failed to investigate and present Pettway’s sister’s testimony at trial. Therefore, Pettway has
failed to establish the factual predicate for his claim of ineffective assistance of counsel. Hoag,
460 Mich. at 6. Moreover, we fail to see how defense counsel’s failure to call an alibi witnesses
at trial amounted to ineffective assistance given that Pettway admitted in open court on the first
day of trial that he was involved in the transaction with the victim on December 29, 2015.2 See
Nix v Whiteside, 475 U.S. 157, 171; 106 S. Ct. 988; 89 L. Ed. 2d 123 (1986) (holding that a failure to
present perjured testimony does not constitute ineffective assistance of counsel). In sum,
Pettway is not entitled to relief based on his claim of ineffective assistance of counsel.

                  III. MOTION TO REMAND FOR A GINTHER HEARING

        Pettway alternatively requests a remand for a Ginther hearing. This Court denied
Pettway’s earlier motion to remand,3 and Pettway has not set forth any additional facts or
evidence that would require development of a record to determine if defense counsel was
ineffective. Therefore, we again deny Pettway’s request for a remand. People v Williams, 275
Mich. App. 194, 200; 737 NW2d 797 (2007), citing MCR 7.211(C)(1)(a).




2
  Additionally, at sentencing, Pettway apologized to “the victim for the pain and anguish [he] put
[the victim] through.” Pettway also apologized to his girlfriend and family. Pettway asked God
for forgiveness and also stated that he accepted “full responsibility for what [he did]. . . .”
3
  On January 23, 2019, Pettway’s motion to remand for a Ginther hearing was denied “without
prejudice to a case call panel of this Court determining that remand is necessary once the case is
submitted on a session calendar.” People v Pettway, unpublished order of the Court of Appeals,
entered January 23, 2019 (Docket No. 343792).


                                                -3-
                                 IV. PROSECUTORIAL ERROR

        Next, Pettway argues that he was denied a fair trial because of prosecutorial error. He
contends that the prosecutor argued facts not in evidence and impermissibly vouched for the
credibility of his witnesses. We disagree.

        “To preserve an issue of prosecutorial [error], a defendant must contemporaneously
object and request a curative instruction.” People v Bennett, 290 Mich. App. 465, 475; 802 NW2d
627 (2010). Because that did not occur here, we apply the plain-error rule, which requires that
“1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error
affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). An
error has affected a defendant’s substantial rights when there is “a showing of prejudice, i.e., that
the error affected the outcome of the lower court proceedings.” Id. Moreover, “once a defendant
satisfies these three requirements, . . . [r]eversal is warranted only when the plain, forfeited error
resulted in the conviction of an actually innocent defendant or when an error seriously affect[ed]
the fairness, integrity or public reputation of judicial proceedings independent of the defendant’s
innocence.” Id. at 763-764 (quotation marks and citation omitted; alteration in original). A
defendant bears the burden of persuasion with respect to prejudice. Id. at 763. “We will not find
error requiring reversal if a curative instruction could have alleviated the effect of the
prosecutor’s [error].” People v Lane, 308 Mich. App. 38, 62; 862 NW2d 446 (2014).

        “A prosecutor has committed [prosecutorial error] if the prosecutor abandoned his or her
responsibility to seek justice and, in doing so, denied the defendant a fair and impartial trial.”
Lane, 308 Mich. App. at 62. “A defendant’s opportunity for a fair trial can be jeopardized when
the prosecutor interjects issues broader than the defendant’s guilt or innocence.” People v
Dobek, 274 Mich. App. 58, 63-64; 732 NW2d 546 (2007). “Issues of prosecutorial [error] are
decided case by case, and this Court must examine the entire record and evaluate a prosecutor’s
remarks in context.” Id. at 64. “The propriety of a prosecutor’s remarks depends on all the facts
of the case.” People v Rodriguez, 251 Mich. App. 10, 30; 650 NW2d 96 (2002). “A prosecutor’s
comments are to be evaluated in light of defense arguments and the relationship the comments
bear to the evidence admitted at trial. Otherwise improper prosecutorial conduct or remarks
might not require reversal if they address issues raised by defense counsel.” Dobek, 274 Mich
App at 64 (citation omitted).

                           A. ARGUING FACTS NOT IN EVIDENCE

        Pettway claims that the prosecutor argued facts not in evidence during closing arguments.
“A prosecutor may not make a statement of fact to the jury that is unsupported by evidence, but
[he or] she is free to argue the evidence and any reasonable inferences that may arise from the
evidence.” People v Ackerman, 257 Mich. App. 434, 450; 669 NW2d 818 (2003). That includes
“a rational argument based on the evidence and common experience.” Id.

       In this case, the victim testified that Pettway robbed him with what appeared to be a red-
handled kitchen knife. The investigating detective testified that he was permitted to investigate
the apartment of Pettway’s girlfriend and, when the detective was in the apartment’s kitchen, he
saw a knife block filled with red-handled knives. Some of the knives were missing, and the


                                                 -4-
detective took a photograph of the knives. The photograph was entered into evidence. During
closing arguments, the prosecutor made the following argument:

                  What’s also really important about [the victim’s] testimony is a knife with
         a red handle was pulled on him. Ladies and gentlemen, how common is it to find
         a knife with a red handle? Not that common I would argue to that. Most of the
         time they’re black, they’re wooden, and wouldn’t you know, the apartment where
         . . . [Pettway] stays [has] a butcher block full of knives with red handles. Again,
         ladies and gentlemen, this isn’t a coincidence. It’s not a coincidence because it
         happened exactly the way [the victim] told you it happened.

        Pettway contends that the prosecutor’s argument was improper because there was no
evidence in support of the prosecutor’s assertion that is uncommon to find a knife with a red
handle. We disagree that the argument was improper given that “[i]t is well known that
factfinders may and should use their own common sense and everyday experience in evaluating
evidence.” People v Simon, 189 Mich. App. 565, 567; 473 NW2d 785 (1991). The prosecutor’s
argument that knives with red handles are not common was a permissible appeal to the jury to
exercise its common sense and everyday experience when evaluating the evidence, which the
trial court instructed the jury it should use. 4 Furthermore, even if the prosecutor’s comment was
improper, we conclude that a jury instruction could have cured any prejudice. See Lane, 308
Mich. App. at 62. Thus, Pettway has not shown plain error affecting his substantial rights.

                                B. VOUCHING FOR WITNESSES

        Next, Pettway argues that the prosecutor improperly bolstered certain witnesses’
credibility. We disagree.

        “A prosecutor may not vouch for the credibility of his witnesses by suggesting that he has
some special knowledge of the witnesses’ truthfulness.” People v Seals, 285 Mich. App. 1, 22;
776 NW2d 314 (2009). A prosecutor may, however, argue from the facts in evidence that a
witness is worthy of belief, id., “especially when there is conflicting evidence and the question of
the defendant’s guilt depends on which witnesses the jury believes,” People v Thomas, 260 Mich
App 450, 455; 678 NW2d 631 (2004). “The prosecution has wide latitude in arguing the facts
and reasonable inferences, and need not confine argument to the blandest possible terms.”
Dobek, 274 Mich. App. at 66.

         During closing arguments, the prosecutor stated:

                 And we–and you heard them, [the victim and the victim’s friend] came
         here, they told you, they said they were consistent with everything. They said that
         when during the preliminary examination they told them the written statements,
         everything they told [the detective] has been consistent with what we heard today,



4
    See M Crim JI 3.5(9).


                                                 -5-
       because it’s consistent because it did not go down any other way but the way I
       presented it to you.

        We conclude that the prosecutor’s argument was a proper credibility argument for the
jury’s consideration. See Dobek, 274 Mich. App. at 66. Importantly, at no point did the
prosecutor imply that he had special knowledge that the victim and the victim’s friend were
testifying truthfully. Rather, the prosecutor simply used the evidence that was presented at trial
to show that the testimony of the victim and the victim’s friend was consistent with what they
reported to the police and with their testimony at the preliminary examination. Because it was
permissible for the prosecutor to argue that the victim and the victim’s friend were worthy of
belief, we conclude that Pettway has not established plain error.

        Moreover, even if Pettway could establish that the comments amounted to improper
bolstering, we conclude that the standard jury instructions provided to the jury lessened any
prejudicial effect. We presume that jurors follow the trial court’s instructions. People v
Gayheart, 285 Mich. App. 202, 210; 776 NW2d 330 (2009).

        At the beginning of trial, the trial judge issued a standard preliminary instruction with
respect to what constitutes evidence:

              After all the evidence has been presented the prosecutor and [Pettway’s]
       lawyer will make their closing arguments. Like the opening statements, these are
       not evidence. They are only meant to help you understand the evidence and the
       way each side sees the case. You must base your verdict only on the evidence.

                                              ***

              Evidence includes only sworn testimony of witnesses, the exhibits
       admitted into evidence and anything else I tell you to consider as evidence.

       After closing arguments, the trial judge again issued the following standard instruction:

               Many things are not evidence. You must be careful not to consider them
       as such. I will now describe some of the things that are not evidence. . . . The
       lawyers’ statements and arguments and any commentary are not evidence. They
       are only meant to help you understand the evidence and each side’s legal theories.
       You should only accept things the lawyers say that are supported by evidence or
       by your own common sense and general knowledge. . . . You are the only judges
       of the facts and you should decide this case from the evidence.

        Accordingly, the jury was instructed at the beginning and end of trial that the comments
that the prosecutor made during closing arguments did not constitute evidence. Jurors are
presumed to follow their instructions. See Gayheart, 285 Mich. App. at 210. Because we
conclude that these standard instructions were sufficient to cure any prejudicial effect, Pettway
has failed to establish plain error affecting his substantial rights.




                                               -6-
        In sum, Pettway has failed to establish that the prosecutor’s closing arguments constituted
plain error affecting his substantial rights. Consequently, Pettway was not denied a fair trial as a
result of the prosecutor’s arguments. See Ackerman, 257 Mich. App. at 454.

                                      V. IDENTIFICATION

        Pettway argues that the photographic array presented to the victim was impermissibly
suggestive, thereby rendering the victim’s trial identification of Pettway inadmissible. Because
Pettway did not object to the identification testimony in the trial court, we review for plain error
affecting substantial rights. Carines, 460 Mich. at 763.

        “An identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.” People v Williams, 244 Mich. App. 533,
542; 624 NW2d 575 (2001). To challenge an identification on due process grounds, a defendant
must establish “that the pretrial identification procedure was so suggestive in light of the totality
of the circumstances that it led to a substantial likelihood of misidentification.” Id.

         In general, a photographic array is not suggestive if “it contains some photographs that
are fairly representative of the defendant’s physical features and thus sufficient to reasonably test
the identification.” People v Kurylczyk, 443 Mich. 289, 304; 505 NW2d 528 (1993) (quotation
marks omitted). When “the witness is shown only one person or a group in which one person is
singled out in some way, he is tempted to presume that he is the person.” People v Anderson,
389 Mich. 155, 178; 205 NW2d 461 (1973), overruled in part on other grounds People v
Hickman, 470 Mich. 602 (2004). But mere “differences in the composition of photographs, in the
physical characteristics of the individuals photographed, or in the clothing worn by a defendant
and the others pictured in a photographic lineup” do not render a lineup impermissibly
suggestive, unless they substantially distinguish the defendant from other lineup participants,
thereby leading “to a substantial likelihood of misidentification.” Kurylczyk, 443 Mich. at 304-
305, 312 (citations omitted).

         The photographic array here consists of six photographs, including a photograph of
Pettway. The photographs are all the same size and depict the individuals from the same angle
(i.e., showing each man’s head, neck, and shoulders). The men appear to be similar in age, and
all of the men are African-American with short, dark hair. There is no indication in the record
that the police said or did anything while the victim viewed the photographic array that rendered
the identification procedure unduly suggestive. In fact, the investigating detective denied that he
made any suggestions when presenting the photographic lineup to the victim.

        Nonetheless, on appeal, Pettway argues that the array was impermissibly suggestive
because (1) his photograph was placed at the center of the photo array, (2) his photograph was
surrounded on top and both sides by males in white T-shirts, and (3) he was the only who was
wearing a sweatshirt, as opposed to a T-shirt. We conclude that Pettway has not presented any
legal support to establish that the mere position of his photograph at the center of the second row
of photographs and the fact that he was wearing a sweatshirt and not a T-shirt was so unduly
suggestive that it gave rise to a substantial likelihood of misidentification. See Kurylczyk, 443
Mich. at 304-305, 312. Thus, because we conclude that the record contains no basis for


                                                -7-
concluding that the photographic lineup was impermissibly suggestive, Pettway cannot establish
plain error.

                                  VI. STANDARD 4 BRIEF

       In a pro se supplemental brief filed pursuant to Supreme Court Administrative Order No.
2004-6, Pettway makes the same arguments raised in Issue V. Pettway further argues that he
was denied the effective assistance of counsel because “there was no justifiable reason for trial
counsel to not object to the use of the photographic lineup.” Pettway contends that, without the
photographic lineup, he would not have been charged or convicted of the crimes. We have
thoroughly addressed the question of whether the victim’s identification of Pettway was tainted
by an unduly suggestive array. Because the photographic array was not unduly suggestive, there
was no basis for defense counsel to object. Counsel is not ineffective for failing to make
meritless or futile objections. People v Riley (After Remand), 468 Mich. 135, 142; 659 NW2d
611 (2003). Therefore, Pettway was not denied the effective assistance of counsel.

       Affirmed.



                                                           /s/ Thomas C. Cameron
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Douglas B. Shapiro




                                               -8-